 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 1:19-cr-00256-LJO-SKO

12                 Plaintiff,                         ORDER DENYING DEFENDANT’S
                                                      MOTION FOR BAIL REVIEW
13          v.
                                                      (ECF Nos. 77, 87, 89)
14   ARMANDO ACOSTA TORO,

15                 Defendant.

16

17         On December 6, 2019, Defendant Armando Acosta Toro filed a motion for bail review to

18 be placed on pretrial release.   A hearing was scheduled before Magistrate Judge Erica P.

19 Grosjean on December 11, 2019 and was continued at Defendant’s request after Defendant filed
20 supplemental brief requesting the hearing be set before the undersigned. The Government filed

21 an opposition on December 13, 2019. The continued hearing on Defendant’s motion was held

22 December 18, 2019 before the undersigned. Defendant appeared in custody with counsel Kevin

23 Rooney and was assisted by a Spanish language interpreter. Counsel Joe Barton appeared for the

24 Government.     Having considered the moving papers and the arguments presented at the

25 December 18, 2019 hearing the Court shall deny Defendant’s motion for bail review.

26         For the reasons stated on the record, Defendant’s proposed new conditions, along with

27 the additional conditions, do not ensure the Defendant’s appearance or the safety of the

28 community.     Therefore, Defendant’s motion for bail review and release on conditions is


                                                  1
 1 DENIED. The Defendant remains detained as a flight risk and danger.

 2
     IT IS SO ORDERED.
 3

 4 Dated:    December 18, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
